Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 6, 23, 38, 39, 41-50, 52-54, 66, 80 and 84 are pending in this application.  Claims 1-5, 7-22, 24-37, 40, 51, 55-65, 67-79, 81-83 and 85-127 have been cancelled.  
Withdrawn Rejections/Objections
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant's amendments and/or remarks. 
Examiner’s Amendment

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview voicemail from Scott D. Marty on March 1, 20222.  The application has been amended as follows: 
a) In claim 52, delete the term “2” in line 1, so that line 1 reads, “The method of claim 6,…”.
Examiner’s Statement of Reasons for Allowance

	Claims 6, 23, 38, 39, 41-50, 52-54, 66, 80 and 84 are allowed.

Conclusion
	Claims 6, 23, 38, 39, 41-50, 52-54, 66, 80 and 84 are allowed.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY, whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Jeffrey H Murray/
Primary Examiner, Art Unit 1699